Citation Nr: 1825031	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-55 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals March 22, 2018 decision granting a higher rate of SMC as contemplated by 38 U.S.C. § 1114(o) and (r)(1) is appropriate.

2.  Entitlement to special monthly compensation (SMC) on account of a higher level of care.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to January 1983, including combat service in the Republic of Vietnam.  His decorations and medals include the Purple Heart.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

On March 22, 2018, the Board granted a higher rate of SMC as contemplated by 38 U.S.C. § 1114(o) and (r)(1).  As will be explained below, the March 22, 2018 Board decision is vacated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Evidence pertinent to the Veteran's claim was postmarked on March 22, 2018, (electronically received on March 28, 2018); the day of dispatch of the March 22, 2018 Board decision granting a higher rate of SMC as contemplated by 38 U.S.C. § 1114(o) and (r)(1).

2.  The Veteran has been in receipt of SMC at the (l) level on account of loss of use of both feet and at the (p) level at the rate intermediate between subsection (l) and subsection (m) on account of loss of use of both feet with additional disabilities, chronic progressive sensory distal polyneuropathy, left upper extremity, independently ratable at 50 percent or more.

3.  The Veteran's service-connected bilateral upper extremity chronic progressive sensory distal polyneuropathy has been productive of loss of use of both arms.

4.  The Veteran's loss of use of both feet and both arms are based on separate service-connected disabilities and entitle him to two SMC awards under the (l) and (n) rate, without consideration of any condition twice; therefore, the Veteran meets the criteria for additional SMC under 38 U.S.C. § 1114(o).

5.  The Veteran requires aid and attendance, but not personal health-care services provided on a daily basis in the home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional; therefore, the Veteran meets the criteria for additional SMC under 38 U.S.C. § 1114(r)(1).


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the March 22, 2018 Board decision granting a higher rate of SMC as contemplated by 38 U.S.C. § 1114(o) and (r)(1) have been met.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2.  The criteria are met for a higher rate of SMC as contemplated by 38 U.S.C. § 1114(o) and (r)(1).  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.

On March 22, 2018, the Board granted a higher rate of SMC as contemplated by 38 U.S.C. § 1114(o) and (r)(1).  On March 22, 2018, the day the decision was dispatched, the Veteran mailed additional evidence, consisting of a March 21, 2018 letter from the Veteran's treatment provider (rehabilitation and occupational therapist) that directly addresses the Veteran's claim for a higher rate of SMC.  In order to afford the Veteran necessary due process, the Board hereby vacates the March 22, 2018 decision.

Higher Rate of SMC

As an initial matter, the Board notes that the Veteran did not waive RO review of the March 2018 letter from his treatment provider that directly addresses the his claim for a higher rate of SMC.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a supplemental statement of the case.  38 C.F.R. § 20.1304.  However, as this evidence is essentially duplicative of other evidence of record and as the Board is granting the Veteran's claim for a higher rate of SMC, there is no reason to seek a waiver of consideration of the evidence by the RO or to remand the matter for RO consideration of the evidence.  38 U.S.C. § 20.1304.  The Board sees no prejudice to the Veteran in proceeding with a full review of this case, at this time.

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C. § 1114(l), (m), (n), and (o).

SMC provided by 38 U.S.C. § 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.

SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(m); 38 C.F.R. 3.350(c).

SMC at the "n" level is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  38 U.S.C. § 1114(n).

SMC provided by 38 U.S.C. § 1114(o) is payable for any of the following conditions: (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C. § 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e)(1).

Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle (a veteran) to the maximum rate under 38 U.S.C. § 1114(o), through the combination of loss of use of both legs and helplessness. The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

SMC at the (o) rate is warranted for combinations.  Determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a veteran who suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).

The provisions of 38 U.S.C. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C. § 1114(p); 38 C.F.R. § 3.350(f).

There are two parts to SMC (r)-there is special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2).  See 38 U.S.C. § 1114(r); 38 C.F.R. §§ 3.350(h), 3.352.

To be awarded SMC (r)(1), under 38 U.S.C. § 1114, the Veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The Veteran must also be in need of regular aid and attendance.  See 38 U.S.C. § 1114(r).

For SMC (r)(2), once the aforementioned threshold is met, the Veteran must show that, in addition to the need for regular aid and attendance, he is in need a higher level of care as specified.  See 38 U.S.C. § 1114(r)(2).

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Turco, supra; 38 C.F.R. § 3.352.

Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).

Moreover, the provisions of 38 C.F.R. § 3.352(b) are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Service connection is currently in effect for loss of use of both feet, evaluated as 100 percent disabling since February 2011; chronic progressive sensory distal polyneuropathy, right upper extremity, evaluated as 50 percent disabling since September 1998; chronic progressive sensory distal polyneuropathy, left upper extremity, evaluated as 40 percent disabling since September 1998; diabetic kidney disease with microalbuminuria associated with diabetes mellitus type II, evaluated as 30 percent disabling since February 2007 and diabetes mellitus type II, evaluated as 10 percent disabling since February 2007.

The Veteran has been in receipt of SMC at the (l) level on account of loss of use of both feet and at the (p) level at the rate intermediate between subsection (l) and subsection (m) on account of loss of use of both feet with additional disabilities, chronic progressive sensory distal polyneuropathy, left upper extremity independently ratable at 50 percent or more since June 28, 2011.  See 38 U.S.C. § 1114(l) and (p); see also 38 C.F.R. § 3.350(b)(1), (e)(1)(ii), (e)(2), (f)(3).  As noted on the March 2014 rating decision on appeal, VA received the Veteran's claim for a rate of SMC greater than the Veteran's currently assigned rate in July 2013.

VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (which includes the name of the Veteran's physician but is unsigned by the physician), received July 18, 2013, shows that the Veteran is unable to feed himself, needs assistance in bathing and tending to other hygiene needs (a CNA (certified nursing assistant) showers and dresses him), is not legally blind, does not require nursing home care or medication management and has the ability to manage his own financial affairs.  It is also noted that the Veteran's lower extremity restrictions results in no walking or standing, he stays at home with a condom catheter which is changed twice daily by the CNA and he leaves the home only for doctor visits with wheelchair service and CNA.

In a September 2014 VA Form 21-2680, the Veteran's physician reported that the Veteran is wheelchair bound, is unable to feed himself or prepare his own meals, needs assistance in bathing and tending to other hygiene needs and requires nursing home care and medication management.  The physician noted that the Veteran is wheelchair bound and "has very limited to no dexterity in both upper extremities, [he] is unable to feed self, clothe, shower, toilet, bathe or put self in bed."  The physician also noted that the Veteran "has very limited function or use of lower extremities, [right greater than left, and] is unable to bear weight or ambulate.  [He] is wheelchair bound and totally dependent with regards to movement."  Finally, the physician stated that the Veteran "is not able to get out of bed without assistance."

In a November 2016 letter, the Veteran noted that he is in receipt of "21 hours per week for aid and attendance based on loss of use of both feet/legs (lower extremities)" and claimed that he also has "loss of use of both hands/arms (upper extremities) and requires an additional 44-46 hours per week of assistance which is at [his] expense."  He reiterated his functional impairment as reported on the September 2014 VA Form 21-2680 by his physician.

In a March 2018 letter, the Veteran's treatment provider stated that additional caregiver services in order to meet the Veteran's basic activities of daily living was a medical necessity because the Veteran recently "experienced a rapid overall functional decline" which has required "total assistance to complete self-feeding tasks and maximal assistance for oral hygiene tasks."  The treatment provider further noted that the Veteran "is experiencing increased difficulty with wheelchair mobility tasks ranging from minimal assistance to supervision due to" decreased strength, coordination and endurance of his right upper extremity.  The treatment provider concluded that, "[w]ithout additional caregiver support services, [the Veteran] can be at risk for falls, bodily harm, and acute hospitalizations."  

The Veteran essentially contends that he is entitled to aid and attendance for the upper extremity disabilities as well as the lower extremity disabilities because his loss of upper extremity use and/or strength prevents him from transferring himself and attending to daily activities such as meal preparation, feeding, and hygiene needs while his loss of lower extremity use and/or strength prevents him from ambulation.  His claim is supported by the September 2014 VA Form 21-2680 provided by his physician.  The Board agrees.

Pertinent evidence of record indicates that the Veteran would be entitled to SMC at the (l) and (n) rates for loss of use of the lower extremities and upper extremities.  The September 2014 VA Form 21-2680 provided by his physician includes the findings that the Veteran has very limited to no dexterity in both upper extremities as well as very limited function or use of lower extremities.  He can no longer walk, even with walking aids.  Caretakers have to bathe him, feed him, change his clothes and catheter, cook his meals, and maintain his house.  These findings are supported by the March 2018 statement from his treatment provider.  Thus, the Board finds that the Veteran would be entitled to SMC at the (l) and (n) rate.  The Board also finds that the Veteran meets the criteria for a higher SMC at the (o) rate because he has loss of use of both lower extremities as well as loss of use of both upper extremities.  See 38 C.F.R. § 3.350(3).

Having found that the Veteran meets the SMC (o) rate, and given that the September 2014 VA Form 21-2680 provided by his physician includes the findings that the Veteran requires nursing home care and medication management, the Board also finds that the Veteran requires "regular aid and attendance," and meets the requirements for the (r)(1) rate.

With respect to whether the Veteran meets the requirements for the SMC at the (r)(2) rate, the Board has considered whether the Veteran is in need of the higher level of aid and attendance and finds that he is not.  While his physician has found that the Veteran requires nursing home care and medication management, the preponderance of the evidence is against a finding that there is a need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  While the September 2014 VA Form 21-2680 provided by his physician, March 2018 statement from his treatment provider and the Veteran's competent and credible lay statements confirm that he has been dependent on others in all of his activities of daily living such as bathing, dressing, and feeding, they do not reflect that he requires services like physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.

Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence supports an increased level of SMC at the R-1 rate - at the level designated under 38 U.S.C. § 1114(r)(1).  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The March 22, 2018 Board decision granting a higher rate of SMC as contemplated by 38 U.S.C. § 1114(o) and (r)(1) is vacated.

Entitlement to a higher rate of SMC under 38 U.S.C. § 1114(o) and (r)(1) is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


